Title: To Thomas Jefferson from Sylvanus Bourne, 31 August 1804
From: Bourne, Sylvanus
To: Jefferson, Thomas


               
                  Sir—
                  Amn Consulate Amsterdam Augt 31 1804
               
               I have the honor to send you inclosed a letter just recd from Mr Christopher Winckelbech of Basle—I presume it refers to the desire which many of his Countrymen possess of emigrating to the U States & on which subject I have lately made several communications to the Secretary of State—Should our Govt be disposed to make any arrangements for facilitating said emigrations I think that I might be able to send on in course of next years some thousands of a race of people who from their habits of industry & purity of manners would become a valuable acquisition towards populating the still unsettled regions of our extensive country—
               I have the honor to with the highest respect Yr Ob Sevt
               
                  
                     S. Bourne
                  
               
            